EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eugene Kwon (REG. NO. 62,422) on 21 JUN 22.

The application has been amended as follows: 

Please amend the claims as follows:

1.	(Currently amended) A switch circuit comprising:
	a first switch element that has a first terminal connected to a first voltage source, a second terminal connected to a second voltage source, and a third terminal;
	a driver circuit that generates a first control signal for turning the first switch element on and off;
	a resistor that is connected between the driver circuit and the third terminal 
	a second switch element that has a fourth terminal connected to the third terminal, a fifth terminal connected to the second voltage source, and a sixth terminal;
	an overcurrent detector circuit that generates a second control signal based on whether or not a current flowing through the first switch element exceeds a predetermined threshold; and
	a PWM control circuit that is connected between the overcurrent detector circuit and the sixth terminal, and generates a PWM signal for turning the second switch element on and off, the PWM signal having a variable duty cycle depending on the second control signal,
	wherein the duty cycle of the PWM signal is adjusted so as to adjust an ON time of the second switch element.

2.	(Original) The switch circuit as claimed in claim 1, further comprising a capacitor that is connected between the fifth and sixth terminals of the second switch element.

3.	(Previously presented) The switch circuit as claimed in claim 1, 
	wherein, when turning the second switch element off, the overcurrent detector circuit generates the second control signal having a polarity opposite to a polarity of a potential of the first voltage source, with respect to a potential of the second voltage source.

4.	(Currently amended) The switch circuit as claimed in claim 1, 
	wherein the resistor is integrated with the driver circuit.

5.	(Previously presented) The switch circuit as claimed in claim 1, 
	wherein the second switch element is an NPN transistor or an N-channel MOSFET, and
	wherein the overcurrent detector circuit sets the second control signal to a high level when the current flowing through the first switch element exceeds the threshold, and sets the second control signal to a low level when the current flowing through the first switch element is equal to or smaller than the threshold.

6.	(Previously presented) The switch circuit as claimed in claim 1, 
	wherein the second switch element is a PNP transistor or a P-channel MOSFET, and
	wherein the overcurrent detector circuit sets the second control signal to a low level when the current flowing through the first switch element exceeds the threshold, and sets the second control signal to a high level when the current flowing through the first switch element is equal to or smaller than the threshold.

7.	(Currently amended) A power converter apparatus comprising at least one switch circuit, the at least one switch circuit comprising:
	a first switch element that has a first terminal connected to a first voltage source, a second terminal connected to a second voltage source, and a third terminal;
	a driver circuit that generates a first control signal for turning the first switch element on and off;
	a resistor that is connected between the driver circuit and the third terminal 
	a second switch element that has a fourth terminal connected to the third terminal, a fifth terminal connected to the second voltage source, and a sixth terminal;
	an overcurrent detector circuit that generates a second control signal based on whether or not a current flowing through the first switch element exceeds a predetermined threshold; and
	a PWM control circuit that is connected between the overcurrent detector circuit and the sixth terminal, and generates a PWM signal for turning the second switch element on and off, the PWM signal having a variable duty cycle depending on the second control signal,
	wherein the duty cycle of the PWM signal is adjusted so as to adjust an ON time of the second switch element.

Please amend the specification as follows:

[0012]  A switch circuit according to an aspect of the present disclosure is provided with: a first switch element, a driver circuit, a first resistor, a second switch element, an overcurrent detector circuit, and a second resistor.  The first switch element has a first terminal connected to a first voltage source, a second terminal connected to a second voltage source, and a third terminal.  The driver circuit that generates a first control signal for turning the first switch element on and off.  The first resistor is connected between the driver circuit and the third terminal The second switch element has a fourth terminal connected to the third terminal, a fifth terminal connected to the second voltage source, and a sixth terminal.  The overcurrent detector circuit generates a second control signal for turning the second switch element on and off, based on whether or not a current flowing through the first switch element exceeds a predetermined threshold.  The second resistor is connected between the overcurrent detector circuit and the sixth terminal.  The first and second resistors have resistances set such that a turn-off time of the first switch element when the second switch element is turned on by the second control signal is longer than a turn-off time of the first switch element when the first switch element is turned off by the first control signal.

[0127]  A switch circuit (40, 40A to 40G, 41 to 43) according to a first aspect of the present disclosure is provided with: a first switch element (SW1, SW1F), a first resistor (R1), a driver circuit (1, 1C, 1F), a second switch element (SW2, SW2E to SW2G), an overcurrent detector circuit (2, 2E to 2G), and a second resistor (R2).  The first switch element (SW1, SW1F) has a first terminal connected to a first voltage source (VDD, VCC), a second terminal connected to a second voltage source (GND), and a third terminal.  The driver circuit (1, 1C, 1F) that generates a first control signal for turning the first switch element (SW1, SW1F) on and off.  The first resistor (R1) is connected between the driver circuit (1, 1C, 1F) and the third terminal SW2G) is turned on by the second control signal is longer than a turn-off time of the first switch element (SW1, SW1F) when the first switch element (SW1, SW1F) is turned off by the first control signal.

Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 are allowed.

Ishikawa (US 7,483,250) is believed to be the closest related prior art.  The references teaches a driver circuit for a power switch.  The current through the power switch is measured and when an overcurrent condition is detected, a switch coupled between the gate of the power switch and ground is closed and the gate of the power switch is coupled to ground to turn the power switch off.  The reference further teaches that the power switch gate can be driven with a PWM signal.  However, the reference does not teach that a PWM control circuit that is connected between the overcurrent detector circuit and the sixth terminal, and generates a PWM signal for turning the second switch element on and off, the PWM signal having a variable duty cycle depending on the second control signal, wherein the duty cycle of the PWM signal is adjusted so as to adjust an ON time of the second switch element.

	Mori (US 8,466,734), Watanabe (US 8,687,327) and Koishi (US 9,570,905) all teach overcurrent protection circuits for a power switch wherein the gate of the power switch is coupled to ground by a second switch when an overcurrent event is detected.  However, none of the references teach a PWM control circuit that is connected between the overcurrent detector circuit and the sixth terminal, and generates a PWM signal for turning the second switch element on and off, the PWM signal having a variable duty cycle depending on the second control signal, wherein the duty cycle of the PWM signal is adjusted so as to adjust an ON time of the second switch element.

Applicant has amended independent claims 1 & 7 in response to the office action mailed 18 JAN 22.  The amendment and arguments found on pages 5-8 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  

An examiner’s amendment also appears with this notice of allowance.  It was noticed that the independent claims contained a typographical error.  Applicant was contacted and gave the office authorization to enter the amendment as an examiner’s amendment to correct this error.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a switch circuit comprising all the features as recited in the claims and in combination with a PWM control circuit that is connected between the overcurrent detector circuit and the sixth terminal, and generates a PWM signal for turning the second switch element on and off, the PWM signal having a variable duty cycle depending on the second control signal, wherein the duty cycle of the PWM signal is adjusted so as to adjust an ON time of the second switch element.

Claims 2-6 are allowable as they depend from claim 1, which is also allowable.

Claim 7 is allowable because the prior art of record does not teach or fairly suggest a power converter apparatus comprising all the features as recited in the claims and in combination with a PWM control circuit that is connected between the overcurrent detector circuit and the sixth terminal, and generates a turn-off signal for turning the second switch element on and off, the PWM signal having a variable duty cycle depending on the second control signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839